





CAFEPRESS INC.
2012 AMENDED AND RESTATED STOCK INCENTIVE PLAN
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
You have been granted the following Performance-Based Restricted Stock Units
(“PSUs”) which are equal to an equivalent number of Shares of Common Stock of
CafePress Inc. (the “Company”) under the Company’s 2012 Amended and Restated
Stock Incentive Plan (the “Plan”):
Name of Recipient:
[Name of Recipient]
Grant Date:
[Date of Grant]
Total Number of PSUs Granted:
[Total PSUs]
Fair Market Value per PSU:
$[Value per PSU]
Total Fair Market Value of Award:
$[Total Value]
 
 






--------------------------------------------------------------------------------





Vesting Schedule:
The number of PSUs that ultimately vest will depend on the Company’s performance
over the PSU performance period, which is January 1, 2017 through December 31,
2019 (the “Performance Period”) based on two performance criteria – Adjusted
EBITDA and Free Cash Flow (both as defined in the Company’s 10-Q and 10-K SEC
filings) – weighted at (a) 50% for Adjusted EBITDA, measured annually (for pro
rata vesting) and cumulatively over the Performance Period (with the final
result being the sum of the three individual years) and (b) 50% for Free Cash
Flow, measured annually (for pro rata vesting) and cumulatively over the
Performance Period (with the final result being the sum of the three individual
years). The Committee shall certify the achievement of the performance criteria
both annually and cumulatively, at the end of the Performance Period. The actual
number of PSUs that vest will be determined at the first meeting of the
Committee following the completion of the Performance Period and the filing, on
Form 10-K, of the Company’s 2019 Annual Report, at which time the Committee will
certify whether the performance criteria have been satisfied and will review and
approve the Company’s calculation of the Company’s performance on the
two measures’ specified performance criteria. The total number of PSUs that vest
will vary between 0-100% of the target award amount depending on where in the
specified performance range for each measure the Company’s performance during
the Performance Period on the two measures falls. There will be a minimum level
(0% of target) below which you will receive 0% of the target award, and
correspondingly a maximum performance level (100%) which, even if exceeded, will
generate no more than 100% of the target award. For achievement of performance
between the minimum and maximum performance levels, the number of PSUs that vest
will be linearly interpolated within the range. The Adjusted EBITDA and Free
Cash Flow targets for the Performance Period are set forth in Appendix A.
   
 



CAFEPRESS INC.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
-2-



--------------------------------------------------------------------------------





 
Notwithstanding the preceding, in the event your employment is terminated due to
death or Total and Permanent Disability (as defined in the Plan) during the
Performance Period, you will be entitled to exercise a pro rata percentage of
the PSUs following the end of the Performance Period based on (a) the period of
time elapsed between the commencement of the Performance Period and your date of
termination of employment due to death or Total or Permanent Disability and (b)
the actual performance during the Performance Period. Further, if your
employment is terminated by the Company without Cause or if you are
Constructively Terminated during the Performance Period, you will be entitled to
exercise a pro rata percentage of the PSUs following the end of the Performance
Period based on (a) the period of time elapsed between the commencement of the
Performance Period and your date of termination of employment due to involuntary
termination by the Company without Cause or if you are Constructively Terminated
and (b) the actual performance during the Performance Period, provided, you
comply with each of the Restrictive Covenants.
Further notwithstanding the above, in the event of a Change in Control during
the Performance Period, the PSUs shall be converted into Restricted Stock Units
based on Company performance as of the date of the Change in Control and as
calculated using actual results for completed quarters. Upon conversion into
Restricted Stock Units, the PSUs shall cease to exist and shall thereafter be
null and void. The Restricted Stock Units will thereafter vest in equal
installments, on a quarterly basis, over the remaining Performance Period
(unless terminated earlier); provided, in the event you terminate employment
with the Company due to death or Total and Permanent Disability (as defined in
the Plan), you will become vested in the percentage of Restricted Stock Units
that are otherwise scheduled to vest on the last day of the fiscal year that
falls within the fiscal year in which your termination of employment due to
death or Total and Permanent Disability occurs.
To the extent vested, the Restricted Stock Units will settle within sixty (60)
days after the vest date.



CAFEPRESS INC.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
-3-



--------------------------------------------------------------------------------





 
Notwithstanding any language to the contrary, if (a) the unvested Restricted
Stock Units are not assumed or otherwise replaced by an acquirer in a Change in
Control, then 100% of the remaining unvested Restricted Stock Units will
accelerate immediately prior to the closing of the Change in Control, and (b)
the individual is terminated without Cause or Constructively Terminated on or
within twelve (12) months following a Change in Control of the Company, then
100% of the remaining unvested Restricted Stock Units will accelerate
immediately upon such termination (provided, however that (a) and (b) shall be
mutually exclusive and the individual shall be only entitled to the benefit of
either (a) or (b), whichever is greater). All terms shall be as defined in the
individual’s Change in Control Agreement in the Company’s standard form.
“Cause” means (i) conviction of any felony, or any misdemeanor where
imprisonment is imposed; (ii) the commission of any act of fraud, embezzlement
or dishonesty with respect to the Company; (iii) any unauthorized use or
disclosure of confidential information or trade secrets of the Company; (iv)
willful misconduct or gross negligence in performance of the Recipient’s duties,
including the Recipient’s refusal to comply in any material respect with the
legal directives of the Company’s Board of Directors so long as such directives
are not inconsistent with the Recipient’s position and duties, and such refusal
to comply is not remedied within thirty (30) days after written notice from the
Board of Directors, which notice shall state that failure to remedy such conduct
may result in termination for Cause; or (v) repeated unexcused absence from the
Company.



CAFEPRESS INC.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
-4-



--------------------------------------------------------------------------------





 
“Constructively Terminated” means the Recipient’s voluntary resignation within
sixty (60) days following (i) a change in the Recipient’s position which
materially reduces the Recipient’s duties or level of responsibility, (ii) a
material reduction in the Recipient’s base salary, other than in connection with
a general decrease in compensation affecting officers of the Company or a
successor corporation; or (iii) a change in the Recipient’s place of employment
which is more than 50 miles from the Recipient’s current place of employment,
provided, that, such change or reduction is effected without the Recipient’s
written concurrence and also provided that such change or reduction is not
remedied within thirty (30) working days after written notice thereof from the
Recipient to the Company, which notice shall be given to the Company within
ninety (90) days after the occurrence of such change or reduction and
specifically reference a proposed constructive termination pursuant to this
provision.



CAFEPRESS INC.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
-5-



--------------------------------------------------------------------------------





Restrictive Covenants:
Confidentiality. You agree that you will not at any time during your employment
with the Company or thereafter, except in performance of your obligations to the
Company hereunder, disclose, either directly or indirectly, any Confidential
Information (as hereinafter defined) that you may learn by reason of your
association with the Company. The term “Confidential Information” means any
past, present, or future confidential or secret plans, programs, documents,
agreements, internal management reports, financial information, or other
material relating to the business, strategies, services, or activities of the
Company, including, without limitation, information with respect to the
Company's operations, processes, products, inventions, business practices,
finances, principals, vendors, suppliers, customers, potential customers,
marketing methods, costs, prices, contractual relationships, including leases,
regulatory status, compensation paid to employees, or other terms of employment,
and trade secrets, market reports, customer investigations, customer lists, and
other similar information that is proprietary information of the Company;
provided, however, the term “Confidential Information” does not include any of
the above forms of information which have become public knowledge, unless such
Confidential Information became public knowledge due to any act or acts by you
or your representative(s) in violation of this Agreement. Notwithstanding the
foregoing, you may disclose such Confidential Information when required to do so
by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company and/or its affiliates, as
the case may be, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order you to divulge, disclose or make
accessible such information; provided, further, that in the event that you are
ordered by any such court or other government agency, administrative body, or
legislative body to disclose any Confidential Information, you shall (i)
promptly notify the Company of such order, (ii) at the reasonable written
request of the Company, diligently contest such order at the sole expense of the
Company as expenses occur, and (iii) at the reasonable written request of the
Company, seek to obtain, at the sole expense of the Company, such confidential
treatment as may be available under applicable laws for any information
disclosed under such order.
  



CAFEPRESS INC.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
-6-



--------------------------------------------------------------------------------





 
Non-Competition. You agree that during your employment with the Company and for
a period of one (1) year following your termination of employment with the
Company for any reason, you will not, without the prior written consent of the
Company, participate or engage in, directly or indirectly (as an owner, partner,
employee, officer, director, independent contractor, consultant, advisor or in
any other capacity calling for the rendition of services, advice, or acts of
management, operation or control) any business for a Competitor (as defined
below). The term “Competitor” means any person or entity whose principal
business involves the online customizable retail products industry business.
 
Non-Solicitation. You agree that during your employment with the Company and for
a period of two (2) years immediately following your termination of employment
with the Company for any reason, you will not, without the prior written consent
of the Company, solicit or induce any then-existing employee of the Company or
any of its subsidiaries to leave employment with the Company or any of its
subsidiaries or contact any then-existing customer or vendor under contract with
the Company or any of its subsidiaries for the purpose of obtaining business
similar to that engaged in, or received (as appropriate), by the Company, except
that you will not be precluded from (i) hiring any such employee who has been
terminated by the Company or its subsidiaries prior to commencement of
employment discussions between you or your subsequent employer and such
employee, (ii) employing or contacting any such person who contacts you or your
subsequent employer on his or her own initiative without any otherwise
prohibited solicitation, or (iii) employing or contacting any person as a result
of general solicitations not specifically directed at the Company, any of its
subsidiaries or any of its employees.
 
Cooperation. You agree that during your employment with the Company and
thereafter, you will, upon reasonable advance notice, assist and cooperate with
the Company as is reasonable with regard to any investigation or litigation
related to a matter or project in which you were involved during your
employment. The Company will reimburse you for all reasonable and necessary
expenses related to your services pursuant to this Cooperation provision (i.e.,
travel, lodging, meals, telephone and overnight courier) within ten (10)
business days of your submitting to the Company appropriate receipts and expense
statements.





CAFEPRESS INC.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
-7-



--------------------------------------------------------------------------------





By your signature and the signature of the Company’s representative below, you
and the Company agree that these PSUs are granted under and governed by the term
and conditions of the Plan and the Performance-Based Restricted Stock Unit
Agreement (the “Agreement”), both of which are attached to and made a part of
this document.
By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.




[Recipient name]
CafePress Inc.
 
 
 
 
 
 
By:
 
Recipient’s Signature
 
 
 
 
 
Title:
 
Recipient’s Printed Name
 
 
 
Date:________________________________
Date:____________________________________
 
 





CAFEPRESS INC.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
-8-



--------------------------------------------------------------------------------


 


APPENDIX A
TARGET METRICS FOR PERFORMANCE PERIOD
Adjusted EBITDA Goal (cumulative):
Cumulative Target: $13.0 Million
2017: $0.8 Million
2018: $4.5 Million
2019: $7.7 Million
Free Cash Flow Goal (cumulative):


Cumulative Target: $(2.3) Million
2017: $(4.4) Million
2018: $0.0 Million
2019: $2.1 Million











CAFEPRESS INC.
NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
- 1 -

--------------------------------------------------------------------------------


 




CAFEPRESS INC.
2012 AMENDED AND RESTATED STOCK INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
Payment for Shares
No cash payment is required for the PSUs (or, as applicable, the Restricted
Stock Units) you receive. You are receiving the PSUs (or, as applicable, the
Restricted Stock Units) in consideration for Services rendered by you.
 
 
 
 
Vesting
The PSUs (or, as applicable, the Restricted Stock Units) that you are receiving
will vest as shown in the Notice of Performance-Based Restricted Stock Unit
Award.
 
 
 
 
 
Except as provided in the Notice of Performance-Based Restricted Stock Unit
Award with respect to termination of employment due to death or Total and
Permanent Disability, no additional PSUs (or, as applicable, Restricted Stock
Units) vest after your Service as an Employee has terminated for any reason.
 
 
 
 
PSUs and, as applicable, Restricted Stock Units are Restricted
You may not sell, transfer, assign, pledge or otherwise dispose of the PSUs (or,
as applicable, the Restricted Stock Units).
 
 
 
Forfeiture
If your Service terminates for any reason, then your PSUs (or, as applicable,
Restricted Stock Units) will be forfeited to the extent that they have not
vested before the termination date and do not vest as a result of termination.
In addition, if your Service terminates due to your involuntary termination of
employment by the Company with Cause, all vested, but unsettled PSUs (or, as
applicable, Restricted Stock Units) will be forfeited. This means that the PSUs
(or, as applicable, the Restricted Stock Units) will immediately revert to the
Company. You receive no payment for PSUs (or, as applicable, Restricted Stock
Units) that are forfeited. The Company determines when your Service terminates
for this purpose and all purposes under the Plan and its determinations are
conclusive and binding on all persons.
 
 
 
 
Leaves of Absence
For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.
 
 
 
 



CAFEPRESS INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
- 1 -

--------------------------------------------------------------------------------

 


 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Performance-Based Restricted Stock Unit Award may be adjusted in
accordance with the Company’s leave of absence policy or the terms of your
leave. If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Performance-Based Restricted Stock Unit Award may be
adjusted in accordance with the Company’s part-time work policy or the terms of
an agreement between you and the Company pertaining to your part-time schedule.
 
 
 
 
Stockholder Rights
During the period of time between the date of grant and the date the PSUs (or,
as applicable, the Restricted Stock Units) become vested, you shall not have any
of the rights of a stockholder of the Company. Accordingly, you shall not have
the right to vote the PSUs (or, as applicable, the Restricted Stock Units) or to
receive any cash dividends paid with respect to the PSUs (or, as applicable, the
Restricted Stock Units).
 
 
 
 
Withholding Taxes
If the PSUs (or, as applicable, the Restricted Stock Units) are settled in
Shares of Common Stock of the Company, no Shares will be transferred to you
unless you have made arrangements acceptable to the Company to pay withholding
taxes that may be due as a result of this Award or the vesting of the PSUs (or,
as applicable, the Restricted Stock Units). These arrangements, at the sole
discretion of the Company, may include (a) having the Company withhold taxes
from the proceeds of the sale of the Shares transferred to you in settlement of
the Award, either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization), (b) having the
Company withhold Shares that otherwise would be transferred to you in settlement
of the Award to you when they vest having a Fair Market Value equal to the
amount necessary to satisfy the minimum statutory withholding amount, or (c) any
other arrangement approved by the Company. The Fair Market Value of any Shares
withheld, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes. You
also authorize the Company, or your actual employer, to satisfy all withholding
obligations of the Company or your actual employer with respect to this Award
from your wages or other cash compensation payable to you by the Company or your
actual employer.
 
 
 
 
Restrictions On Resale
You agree not to sell any Shares transferred to you in settlement of the Award
at a time when applicable laws, Company policies or an agreement between the
Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify.
 
 
 
 
No Retention Rights
Neither your Award nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
 
 
 
 



CAFEPRESS INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
- 2 -

--------------------------------------------------------------------------------

 


Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
Shares, or a merger or a reorganization of the Company, the forfeiture
provisions described above will apply to all new, substitute or additional
securities or other assets to which you are entitled by reason of the Award of
PSUs (or, as applicable, Restricted Stock Units).
 
 
 
 
Successors and Assigns
Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.
 
 
 
 
Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.
 
 
 
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
 
 
 
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without your consent; however, if any such
amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.
 



BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.




CAFEPRESS INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
- 3 -